Third District Court of Appeal
                               State of Florida

                       Opinion filed February 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1245
                       Lower Tribunal No. F15-1083
                          ________________


                          John J. Wilson, Jr.,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

     John J. Wilson, Jr., in proper person.

    Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for appellee.


Before HENDON, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.